DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicants must provide a species election of “AMPA-type glutamate receptor antagonist” of base claim 8.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all the claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of “AMPA-type glutamate receptor antagonist” of base claim 8 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.
The alternative species of “AMPA-type glutamate receptor antagonist” do not all share a common structure.  For example, the species of formula II of claim 11 
    PNG
    media_image1.png
    334
    377
    media_image1.png
    Greyscale
 does not share a common structure with the species of formula 
    PNG
    media_image2.png
    336
    433
    media_image2.png
    Greyscale
 , and vice-versa.  Formula II and III are each alternative species of “AMPA-type glutamate receptor antagonist”.
Thus, the artisan could not substitute formula III for formula II and expect that the substituted species of “AMPA-type glutamate receptor antagonist” would behave in the same manner as the replaced species given the structural differences between formulae II and III.  Thus, the alternative species of “AMPA-type glutamate receptor antagonist” do not all belong to a recognized class of chemical compounds.
During a telephone conversation with Jack Brennon, the Applicants’ Representative, on 12/17/2021 a provisional election was made without traverse to prosecute the invention of AMPA-type glutamate receptor antagonists of 3-(2-cyanophenyl)-5-(2-pyridyl)-1,2-dyhydropyridin-2-one, claim 11 formula .  Affirmation of this election must be made by applicant in replying to this Office action.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
********First Action On the Merits Begins on Next Page*****
Election/Restrictions
A prior art and double patent art search for Applicants’ elected species of “AMPA-type glutamate receptor antagonist” of formula II (claim 11) retrieved applicable 103 prior art.  There was no anticipatory/102 prior art found.  See “SEARCH 6” in enclosed search notes.  Therefore, an extended Markush search will not be conducted unnecessarily for additional species of “AMPA-type glutamate receptor antagonist” in accordance with Markush search practice.
A review of the “SEARCH 6” search results by inventor and assignee/owner name did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The scope of prior art and double patent art search for this Office Action was only for Applicants’ elected AMPA-type glutamate receptor antagonist species of formula II from claim 11 in accordance with Markush search practice.  A prior art and double patent art search for additional species of AMPA-type glutamate receptor antagonist of base claim 8 has not yet been performed in accordance with Markush search practice.
Applicants’ elected species of formula II reads on claims 8-12.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of “AMPA-type glutamate receptor antagonist”, there being no allowable generic or linking claim. Election was made without
It is conceivable many more rounds of RCE will be required to search for each species encompassed within the broad “AMPA-type glutamate receptor antagonist” of base claim 8, in accordance with Markush search practice.
The next Office Action can properly be made FINAL if:
(i)	Applicants fail to overcome any rejection from this First Action on the Merits necessitating maintenance of the rejection; and/or 
(ii)	Applicants overcome the prior art rejection, below, requiring the Examiner to extend the Markush search to other species of “AMPA-type glutamate receptor antagonist” and the extended search retrieves a prior art reference of another “AMPA-type glutamate receptor antagonist”; and/or 
	(iii)	Applicants’ claim amendments necessitate new ground(s) of rejection(s).  Markush search practice applies.  See MPEP 803.02(III)(D).
Current Status of 16/975,865
This Office Action is responsive to the amended claims of August 26, 2020.
New Claims 8-12 are pending.
Priority
This application is a 371 of PCT/JP2019/011184, filed 03/18/2019, which claims foreign priority to Japanese patent application 2018052974, filed 03/20/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A review of the file wrapper indicates a Japanese language foreign priority document JP 2018-052974.  However, since it is not in English, a judgment cannot be made as to whether it supports the instant claims, which is required to grant the foreign priority document’s filing date as the effective filing date.  Therefore, the International 
	
Information Disclosure Statement
The information disclosure statements (IDS) dated 01/13/2022, 11/23/2021, 11/08/2021, 09/01/2021, 07/08/2021, 05/17/2021, 02/08/2021, and 12/08/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over: 
KAZUTA (WO 2013191144, as referenced in IDS of 12/08/2020), note the Examiner included a WIPO-English-language machine generated copy of this reference hereinafter referred to as “KAZUTA ENGLISH”, 
in view of:
HANADA (Hanada, et al.  “Effect of perampanel, a novel AMPA antagonist, on benzodiazepine-resistant status epilepticus in a lithium-pilocarpine rat model.”  Pharmacology Research and Perspectives.  (2014), Vol. 2(5), pp. 1-8, as referenced in IDS of 12/08/2020), 
and in view of:
FRANK (“Managing Hypertension Using Combination Therapy.” AAFP. 2008).

	The instant claims 8-12 are drawn to a method for treating epilepsy comprising administering a therapeutically effective amount of the sulfamide compound (Ia) of claim 

	Determining the scope and contents of the prior art:
The reference KAZUTA ENGLISH teaches N-[(1S)-2,2,5,7-tetrafluoro-2,3-dihydro-1 H-inden-1-yl] sulfamide of instant formula Ia as a treatment for epilepsy (paragraph [0011]—a few lines up above start of para [0012]).
The reference HANADA teaches administering perampanel 
    PNG
    media_image3.png
    466
    504
    media_image3.png
    Greyscale
(structure identical to formula II of claim 11), an AMPA-type glutamate receptor antagonist, in combination together with diazepam in an epilepticus model (page 5, column 1). HANADA teaches diazepam and perampanel being administered in combination at the same time (helps to teach “simultaneously” of claim 9), 30 minutes after seizure onset (page 5, column 1 and 2). The co-administration of diazepam and perampanel is also taught as a combination therapy (page 5, column 2).  

FRANK defines combination therapy as a treatment with two or more agents administered separately (helps to teach “separately” of claim 10) or in a fixed-dose combination pill (helps teach “simultaneously” of claim 9) (page 1, first column).

Ascertaining the differences between the prior art and the claims at issue:
While KAZUTA teaches the sulfamide (1a) of claim 8 to treat epilepsy (para [0011]), KAZUTA does not teach use of combination of Ia with an AMPA-type receptor antagonist to treat epilepsy, as in instant claim 8.
Furthermore, while HANADA teaches using a combination of diazepam and perampanel (a compound of formula II from claim 11) to treat epilepsy (abstract and page 5), it does not teach a method of administering combination of Ia and formula II according to claim 8.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of combination therapeutics comprising sulfamide of formula Ia (claim 8) and perampanel of formula II (claim 11) useful for treating epilepsy, and possesses the technical knowledge 

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the combination of references KAZUTA, HANADA, and FRANK.
The skilled artisan would find it obvious before the effective filing date of the claimed invention to substitute the sulfamide of Ia, known to be useful to treat epilepsy (KAZUTA paragraph [0011]), to replace diazepam in the diazepam and perampanel combination of HANADA (page 5) since each of diazepam and perampanel, separately, or in combination, are known anti-epileptic agents (HANADA pages 1 and 5).  See MPEP 2144.06II.
The skilled artisan would be motivated to replace diazepam, a known anti-epileptic agent (HANADA page 1) with the sulfamide of Ia, also a known anti-epileptic agent (KAZUTA paragraph [0011]), in a combination therapy with perampanel of formula II (HANADA pages 1 and 4-5), thereby arriving at the instant invention.  The artisan would expect that since the sulfamide of Ia is a known anti-epileptic agent (KAZUTA para [0011]) and diazepam is also a known anti-epileptic agent (HANADA pages 1 and 5), that substituting one equivalent anti-epileptic agent for another would prima facie obvious in light of their equivalency in the art as anti-epileptic agents (MPEP 2144.06II).
Furthermore, the artisan would be motivated to combine perampanel, also a known anti-epileptic agent (HANADA pages 1 and 4-5), with the anti-epileptic sulfamide of Ia (KAZUTA para [0011], as discussed, above) thereby arriving at the combination therapy of the instant invention, useful to treat epilepsy.  The artisan would expect to combine two compounds (sulfamide of Ia and perampanel), each known for the same purpose (epileptic treatments) to form a combination therapy to be used for the very same purpose, especially in light of the teachings that administering both an anti-epilepsy drug with an AMPA antagonist allows for a smaller dosage for a similar physiological effect (HANADA page 5).
Therefore, the combination of references teaches claims 8-12.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571-270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLIAN A HUTTER/			
Examiner, Art Unit 1625                                                                                                                                     
/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625